By the Court.

Marcy, J.
It was not necessary to set forth the names of the persons composing the firm of Lawrence Power and company, they being neither plaintiffs nor defendants in the suit. If the plaintiff derives his title to a note through a firm, he is not required to state in his declaration the names of the persons composing it. (8 Wheaton 642. 3 Chitty’s Pl. 35.)
There is a still stronger reason, if possible, for overruling this demurrer. The declaration contains several counts, and the demurrer is put in to the whole ; the assigned cause of demurrer applies to only one count, and the sufficiency of the other counts is not questioned.
Judgment for plaintiff.